DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24, 26-28, 40, 53,  have been canceled. Therefore, claims 25, 29-39, 41-52 and 54-83 are currently pending in this application. 
Response to Remarks/Amendment
	Applicants’ Response, submitted July 07, 2022, has been reviewed by the Examiner and entered of record in the file.
Previous Claim Rejection - 35 USC § 112 first Paragraph
	Claims 25, 29-52, 57, 60 and 63 were previously rejected under 35 U.S.C. 112 first paragraph as lacking enablement.  In view of Applicants' amendment filed on July 07, 2022, the enablement rejection is withdrawn.
Claims 54 and 60 were previously rejected under 35 U.S.C. 112 first paragraph as lacking enablement. 
 Claim 54 depends from claim 25 (now as amended is directed to treating specific cancer disorders). However, claim 54 is still directed to treating all cancer disorders and therefore the enablement rejection to claim 54 is maintained. The rejection can be overcome if applicants limit the claim to the specific cancer disorders recited in claims 55 and 56.
Claim 60 depends from claim 44 (now as amended is directed to treating specific cancer disorders). However, claim 60 is still directed to treating all cancer disorders and therefore the enablement rejection to claim 60 is maintained. The rejection can be overcome if applicants limit the claim to the specific cancer disorders recited in claims 61 and 62.

Claim Objections
Claim 25 was objected to for informalities.  Appropriate correction has been made.  Accordingly, the objection of claim 25 is withdrawn.
Claims 55, 56, 57, 61, 62 and 63 are objected to for depending on a rejected base claim.
New Rejection Necessitated by Applicant’s Amendment
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).
Claims 77 and 81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
	In the present instance, in several instances, in claims 77 and 81, recite the broad recitation “astrocytomas”  and the claim also recites, “including …..,” which is the narrower statement of the range/limitation. The term "including" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The term “including” is repeated on more than one occasion on both claims. Appropriate correction is required.

Conclusion
Claims 1-24, 26-28, 40, 53 are canceled.
claims 25, 29-39, 41-52 and 54-83 are pending. 
Claims 54, 60, 77 and 81 are rejected.
Claims 55, 56, 57, 61, 62 and 63 are objected to.
Claims 25, 29-39, 41-52, 58, 59, and 64-76, 78-80, 82 and 83 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL A SAEED, Ph.D. whose telephone number is (571) 272-0705.  The examiner can normally be reached on 8:00-4:30 MAX-FLEX.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph K. McKane, can be reached at (571) 272-0699.	
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
/Kamal A Saeed/
Primary Examiner, Art Unit 1626